CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 41 to the Registration Statement on Form N-1A (the Registration Statement) of our report dated February 15, 2012, relating to the financial statements and financial highlights appearing in the December 31, 2011 Annual Report to Shareholders of Vanguard Tax-Managed Balanced Fund, Vanguard Tax-Managed Growth and Income Fund, Vanguard Tax-Managed Capital Appreciation Fund, and Vanguard Tax-Managed Small-Cap Fund, and our report dated February 16, 2012, relating to the financial statements and financial highlights appearing in the December 31, 2011 Annual Report to Shareholders of Vanguard Tax-Managed International Fund (comprising Vanguard Tax-Managed Funds), which reports are also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectuses and under the headings Financial Statements and Service ProvidersIndependent Registered Public Accounting Firm in the Statement of Additional Information. PricewaterhouseCoopers LLP Philadelphia, PA April 20, 2012
